          Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 1 of 13



Katherine S. Huso
Ryan J. Gustafson
MATOVICH, KELLER & HUSO, P.C.
2812 1st Avenue North, Suite 225
P.O. Box 1098
Billings, MT 59103-1098
(406) 252-5500 Phone
(406) 252-4613 Fax
khuso@mkhattorneys.com
rgustafson@mkhattorneys.com

Attorneys for Plaintiff


                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION


IRONSHORE SPECIALTY                         Cause No. ___________________
INSURANCE COMPANY,

               Plaintiff,                   COMPLAINT FOR
                                            DECLARATORY JUDGMENT
    vs.

MIDWEST FAMILY MUTUAL
INSURANCE COMPANY,

               Defendant.


      Plaintiff Ironshore Specialty Insurance Company (“Ironshore”), through its

counsel of record, brings this action under the Federal Declaratory Judgment Act,

28 U.S.C. §§ 2201 and 2202, against Midwest Family Mutual Insurance Company

(“Midwest”), alleging as follows:



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                 Page 1
        Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 2 of 13



                           NATURE OF THE ACTION

      1.     This is an action for declaratory relief relating to insurance coverage

for a personal injury lawsuit, captioned William Gingerich v. Gerding Builders,

LLC dba Gerding Builders, Deerbrook Site Services, Inc. dba Deerbrook

Construction, and Does I-V, pending as Cause No. DV-18-232C in the Montana

Eighteenth Judicial District, Gallatin County (the “Gingerich Lawsuit”).

      2.     A declaratory judgment is appropriate in this matter because the

parties are entitled to have the Court declare their rights and obligations under the

subject insurance contracts. 28 U.S.C. § 2201. Ironshore is currently providing a

defense to Gerding Builders, LLC dba Gerding Builders (“Gerding”) in the

Gingerich Lawsuit. Midwest has acknowledged it owes a duty to defend Gerding

in the Gingerich Lawsuit but has not undertaken Gerding’s defense.

      3.     Through this lawsuit, Ironshore seeks a judgment that the insurance

policy it issued to Gerding is excess over the insurance policy Midwest issued to

Deerbrook Site Services, Inc. dba Deerbrook Construction (“Deerbrook”), under

which Gerding is an additional insured, and that pursuant to the terms of the

policies, Midwest is responsible for defending Gerding and Ironshore is entitled to

reimbursement from Midwest for all sums expended for Gerding’s defense.

                         JURISDICTION AND VENUE

      4.     Plaintiff Ironshore is an Arizona corporation with its principal place of



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                     Page 2
        Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 3 of 13



business in Massachusetts. Ironshore is authorized to transact insurance in the

state of Montana.

      5.     Defendant Midwest is a Minnesota corporation with its principal place

of business in Iowa. Midwest is authorized to transact insurance in the state of

Montana.

      6.     This declaratory judgment action arises from the terms of an insurance

policy with limits exceeding $75,000.00.

      7.     The damages sought in the underlying action, and the amount incurred

by Ironshore in defending Gerding to date, exceeds $75,000.00 excluding interest

and costs. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1332, as the

amount in controversy exceeds the sum of $75,000.00 excluding interest and costs,

and there is complete diversity of citizenship between the parties.

      8.     Venue for this action is proper in the Butte Division of this Court

pursuant to Mont. Code Ann. § 25-2-121(1)(b)(ii) and (2)(c) because this lawsuit

arises from insurance contracts and the loss or injury occurred in Gallatin County,

Montana.

                                      FACTS

I.    Subcontract Agreement

      9.     In November 2014, Gerding subcontracted with Deerbrook to perform

framing work on the Stadium View Apartments in Bozeman, Montana. A copy of



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                     Page 3
       Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 4 of 13



the Subcontract between Gerding and Deerbrook, dated November 24, 2014, is

attached as Exhibit A. The Subcontract provided as follows:

      9.1 INDEMNITY

            9.1.1 INDEMNITY To the fullest extent permitted by law, the
            Subcontractor shall indemnify and hold harmless the
            Constructor […] from all claims for bodily injury and property
            damage […] that may arise from the performance of the
            Subcontract Work, including reasonable attorneys’ fees, costs,
            and expenses, that arise from the performance of the Work, due
            to negligent acts or omissions of the Subcontractor, the
            Subcontractor’s subcontractors, or anyone employed directly or
            indirectly by any of them or by anyone for whose acts any of
            them may be liable.
                                       ***

            9.1.3 INSURANCE FOR INDEMNITY Subcontractor shall
            procure, pay for and thereafter maintain such general liability,
            contractual liability, and employer’s liability insurance
            (including endorsements) as will insure the provisions of this
            Article and other contractual indemnities assumed by
            Subcontractor in this Agreement to the fullest extent insurable,
            but not less than the coverage and limits specified in Article
            9.2.
                                        ***

      9.2 INSURANCE

            9.2.1 SUBCONTRACTOR’S INSURANCE Before
            commencing the Subcontract Work, and as a condition
            precedent to payment, the Subcontractor shall purchase and
            maintain insurance that will protect it from the claims arising
            out of its operations under this Agreement, whether the
            operations are by the Subcontractor, or any of its consultants or
            subcontractors or anyone directly or indirectly employed by any
            of them for whose acts the Subcontractor may be liable.
                                       ***



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                  Page 4
        Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 5 of 13



            9.2.11 ADDITIONAL NAMED INSURED Subcontractor shall
            endorse its Commercial General Liability […] to add
            Constructor and Owner as Additional Insured on a primary and
            non contributory basis for both ongoing and completed
            operations, and to contain severability of interest clauses, all
            with respect to potential liability arising out of (a) operations
            performed for Constructor or Owner by Subcontractor, (b) acts
            or omissions of Constructor or Owner in connection with
            general supervision of Subcontractor’s operations, (c)
            completed operations of Subcontractor, and (d) claims for
            bodily injury and/or death brought against Constructor or
            Owner by Subcontractor’s employees, or the employees of
            Subcontractor’s subcontractors of any tier, however caused,
            related to the performance of operations or related to completed
            operations under the Subcontract Documents. […] Such
            insurance afforded to Constructor and Owner as Additional
            Insureds under Subcontractor’s policies shall be primary
            insurance and not excess over, or contributing with, any
            insurance purchased or maintained by Constructor or Owner,
            and Constructor’s and Owner’s insurance will be excess of all
            applicable underlying and collectible insurance required in this
            Section. The obligations arising under this Subsection,
            including the duty to defend, shall apply regardless of
            Subcontractor’s or its carrier’s right to indemnity, contribution
            or subrogation.

II.   The Applicable Insurance Policies

      10.   Deerbrook was insured under Policy No. ACMT0560104425 issued

by Midwest, effective January 1, 2015, to January 1, 2016 (“Midwest Policy”). A

copy of the Midwest Policy is attached as Exhibit B.

      11.   The Midwest Policy contains endorsement MFMAC011 08-14

entitled “Blanket Additional Insured” which provides:

      A. Commercial Liability Coverages – Additional Definitions 7.
         Insured-- is amended to include as an insured any person or

PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                  Page 5
        Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 6 of 13



            organization for whom you are performing operations when you
            and such person or organization have agreed in writing in a
            contract or agreement that such person or organization be added
            as an additional insured on your policy. Such person or
            organization is an additional insured only with respect to liability
            arising out of your ongoing operations performed for that
            insured. A person’s or organization’s status as an insured under
            this endorsement ends when your operations for that insured are
            completed.

      12.    The Midwest Policy provides that if its insurance coverage is primary,

“[t]he amount of [Midwest’s] liability is not reduced because of other insurance

which applies to the loss on other than a primary basis.” Exhibit B, Commercial

Liability Conditions, p. 11.

      13.    Gerding was insured under Policy No. AGS0022002 issued by

Ironshore, effective March 21, 2014, to March 21, 2015 (“Ironshore Policy”). A

copy of the Ironshore Policy is attached as Exhibit C.

      14.    The Ironshore Policy provides that it is “excess over…[a]ny other

primary insurance available to [Gerding] covering liability for damages arising out

of the premises or operations, or the products and completed operations, for which

[Gerding] ha[s] been added as an additional insured by attachment of an

endorsement.” Exhibit C, Commercial General Liability Conditions, p. 11 of 15.

      15.    The Ironshore Policy further provides that “[w]hen this insurance is

excess, we will have no duty under Coverages A or B to defend [Gerding] against

any ‘suit’ if any other insurer has a duty to defend [Gerding] against that ‘suit’. If



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                      Page 6
        Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 7 of 13



no other insurer defends, we will undertake to do so, but we will be entitled to

[Gerding’s] rights against all those other insurers.” Exhibit C, Commercial

General Liability Conditions, p. 11 of 15.

III.   Tender of Underlying Claim and Lawsuit

       16.     On June 16, 2016, Gerding’s counsel advised Midwest that he

represented Gerding with respect to Gingerich’s claim and potential lawsuit related

to “the March 4, 2015 accident,” and tendered Gerding’s defense and indemnity to

Midwest.

       17.     Midwest declined to accept Gerding’s tender, which was

communicated in a letter to Gerding’s counsel dated October 14, 2016.

       18.     On December 9, 2016, Gerding’s counsel requested that Midwest

reconsider its position and accept Gerding’s defense and indemnity without

reservation.

       19.     In a letter dated December 30, 2016, Midwest acknowledged a

potential duty to defend Gerding in the event Gingerich filed a complaint, and

advised that it had elected to undertake Gerding’s defense subject to a full

reservation of rights and would assign the defense to Scott Gratton at the Brown

Law Firm. Midwest further advised that its reservation was based upon its

understanding that, under Montana law, Gerding remains liable for its own

negligence and that the Gerding/Deerbrook contract imposed upon Gerding a non-



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                     Page 7
           Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 8 of 13



delegable duty to assure safety over the worksite. Midwest specifically reserved its

right to deny coverage to Gerding “for liability arising out of Gerding’s failure to

assure safety over the worksite.”

      20.      On April 19, 2017, Gerding’s counsel advised Midwest that a conflict

of interest existed precluding Mr. Gratton from representing both Gerding and

Deerbrook with respect to Gingerich’s claims, and proposed that Midwest assume

responsibility for funding Gerding’s independent counsel pending a future

determination of coverage.

      21.      Midwest did not respond to the April 19, 2017 letter from Gerding’s

counsel.

      22.      On March 2, 2018, the Gingerich Lawsuit was filed against Gerding

and Deerbrook. A copy of the Complaint filed in the Gingerich Lawsuit is

attached as Exhibit D.

      23.      While Gingerich’s allegations are disputed by Gerding, Ironshore,

Deerbrook and Midwest, the Gingerich Lawsuit alleges as follows:

               a.    In March of 2015, Gerding was acting as the general contractor

                     to construct the Stadium View Apartments in Bozeman,

                     Montana. See Gingerich Complaint (Exhibit D), ¶ 1.

                     Deerbrook was acting as a contractor for Gerding to frame

                     Building 8 in the Stadium View Apartments. Id. at ¶ 2.



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                     Page 8
       Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 9 of 13



                  Gingerich was acting as a contractor for Deerbrook to assist in

                  the framing of Building 8. Id. at ¶ 8.

            b.    On or about March 3, 2015, Cory Benge, owner and operator of

                  Deerbrook, instructed his employees to install the safety

                  guardrail on the west side of Building 8. Id. at ¶ 10.

            c.    Deerbrook and the other Defendants were responsible for

                  insuring fall protection for workers working on the Stadium

                  View Apartments, and for constructing the safety guardrail to

                  OSHA standards. Id. at ¶¶ 13-14.

            d.    On March 4, 2015, Gingerich was working on the second floor

                  of Building 8 and leaned against the safety guardrail while

                  attempting to communicate with a forklift operator. The safety

                  guardrail failed, causing him to fall to the ground and sustain

                  injuries and damages. Id. at ¶¶ 16-23, 26-27.

            e.    The safety guardrail did not meet OSHA requirements and did

                  not provide reasonable fall protection for Gingerich. Id. at ¶¶

                  29-31.

            f.    Deerbrook and the other Defendants did not provide reasonably

                  safe fall protection and/or violated OSHA or similar rules,




PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                  Page 9
       Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 10 of 13



                   regulations and/or laws regarding fall protection for workers

                   such as Gingerich. Id. at ¶ 28.

             g.    Deerbrook and the other Defendants did not provide Gingerich

                   with a reasonably safe place to work; negligently violated

                   common law duties, statutes, regulations, ordinances and/or

                   other laws designed to protect people such as Gingerich; and

                   are vicariously and/or jointly and severally liable for

                   Gingerich’s damages. Id. at ¶¶ 32-34.

             h.    The negligence of Deerbrook and the other Defendants caused

                   damages to Gingerich. Id. at ¶ 35.

             i.    Gingerich seeks all damages recoverable under Montana law,

                   including but not limited to economic and non-economic

                   damages, plus costs and interest. Id. at p. 5, ¶¶ 1-2.

      24.    Gerding subsequently filed a Cross-Claim against Deerbrook, alleging

that Deerbrook is liable for all or part of the damages Gingerich seeks to recover

from Gerding in the Gingerich Lawsuit. A copy of Gerding’s Cross-Claim against

Deerbrook is attached as Exhibit E.

      25.    Deerbrook also filed a Cross-Claim against Gerding, alleging that

Gerding is liable for all or part of the damages Gingerich seeks to recover from

Deerbrook in the Gingerich Lawsuit. A copy of Deerbrook’s Answer and Cross-



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                     Page 10
       Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 11 of 13



Claim against Gerding is attached as Exhibit F.

      26.      Gerding’s and Deerbrook’s interests are directly adverse given the

nature of the allegations and claims Gingerich has asserted against them, as well as

Gerding’s and Deerbrook’s respective cross-claims asserted in the Gingerich

Lawsuit.

      27.      Ironshore is providing Gerding with a defense in the Gingerich

Lawsuit.

      28.      Midwest is providing Deerbrook with a defense in the Gingerich

Lawsuit.

      29.      On June 15, 2018, Gerding’s counsel provided Midwest with a copy

of the Complaint filed in the Gingerich Lawsuit, and requested that Midwest either

provide separate counsel for Gerding or accept Gerding’s defense without

reservation.

      30.      Midwest has not responded to the June 15, 2018 letter from Gerding’s

counsel or acknowledged that a conflict of interest exists between Gerding and

Deerbrook.

      31.      Midwest has a duty to defend Gerding in the Gingerich Lawsuit,

which requires the provision of independent counsel due to the conflict of interest

that exists between Gerding and Deerbrook.

      32.      An actual controversy exists regarding whether Midwest is obligated



PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                      Page 11
          Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 12 of 13



to provide independent counsel to Gerding in the Gingerich Lawsuit due to the

conflict of interest that exists between Gerding and Deerbrook.

      33.     An actual controversy exists regarding whether Midwest is obligated

to reimburse Ironshore for the attorney’s fees and costs it has incurred in the

investigation and defense of Gerding in the Gingerich Lawsuit to date, and until

such time as Midwest provides a defense to Gerding.

                             REQUEST FOR RELIEF

      Ironshore requests the following relief:

      1.      A declaration that Midwest is obligated to provide independent

counsel to Gerding in the Gingerich Lawsuit due to the conflict of interest that

exists between Gerding and Deerbrook;

      2.      A declaration that Midwest is obligated to reimburse Ironshore for the

attorney’s fees and costs it has incurred in the investigation and defense of Gerding

in the Gingerich Lawsuit to date, and until such time as Midwest provides a

defense to Gerding;

      3.      That Ironshore be awarded its costs of suit; and

      4.      For such other and further relief as the Court deems necessary or

proper.

      DATED this 15th day of April, 2019.




PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                                     Page 12
       Case 2:19-cv-00018-SEH Document 1 Filed 04/15/19 Page 13 of 13



                                    MATOVICH, KELLER & HUSO, P.C.

                                    By: /s/ Katherine S. Huso
                                        Katherine S. Huso
                                        Ryan J. Gustafson
                                        Attorney for Plaintiff




PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT                          Page 13
